DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hou (WO 2015/006891A1) (previously cited) in view of Jenicot (GB 2,124,073 A) (previously cited), and Profughi (US 2010/0288319) (newly cited).
Regarding claim 1, Hou teaches a cooking apparatus (see fig.1) comprising: 
a cooking chamber (the cavity defined by outer wall 9); 
(container basket 4) disposed within the cooking chamber (outer wall 9) to receive food to be cooked (container basket 4 is capable to receive food.), the food basket (container basket 4) comprising a bottom wall (energy storing plate 6), side walls (side wall; see the annotation of fig.1) extending upward from the bottom wall (energy storing plate 6), and an upper opening (opening; see the annotation of fig.1) defined by side walls; 
a heater (heating apparatus 3) disposed above the food basket (container basket 4) for heating air flowing out from the food basket (container basket 4) (heating apparatus 3 is capable to heat air flowing out from container basket 4); 
a fan (main convection fan 2) and at least one air flow passage (air flow passage; see the annotation of fig.1) for circulating the heated air upwards through the food basket (main convection fan 2 is capable to circulate the air upwards through bottom wall of basket 4); and 
a filter element (filter screen 12) being spaced from the heater (heating apparatus 3), and the filter element (filter screen 12) comprising an air-permeable meshed structure (filter screen 12) for retaining particles contained in the heated air flowing out from the food basket (container basket 4) (See lines 117-119 of the translation “a filter screen is arranged above the container basket to prevent oil fume from floating upward, and the filter screen effectively prevents oil fume from floating up, and ensures the cleanliness of the fans and motors on the upper part”), the filter element (Filter 62) projected directly beneath the heater (Heater means 64). 

    PNG
    media_image1.png
    581
    531
    media_image1.png
    Greyscale

Hou does not explicitly teach the filler element removably and directly attached to the side walls of the food basket, the filler element extends across the upper opening of the food basket, wherein an opacity of the filter element is defined by an opacity ratio, which is a ratio of a first area to a sum of the first area and a second area, and wherein the first area is an open area occupied by an aperture from a plurality of apertures of the filter element and the second area is an area occupied by wires forming the plurality of apertures.
Jenicot teaches in the same field of endeavor of fryer, comprising a filter element (lid 3 with filter cartridge 2) removably and directly attached to the side walls of  (pan 1) (See fig.1, lid 3 is removably and directly the side wall of pan 1 by attaching the movable flap 4 of lid 3 to notches 7 and fixed wall 9 of the side wall of pan 1), the filler element (lid 3 with filter cartridge 2) extends across the upper opening (opening; see the annotation of fig.1) of the food basket (See fig.1, lid 3 extends across the opening of the pan 1.).

    PNG
    media_image2.png
    379
    622
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the filter screen of Hou with the filter removably and directly attached to food container, and extends across the opening of the food container as taught by Jenicot, in order to facilitate to clean or replace the filter, since constructing a formerly integral structure in various elements involves only routine skill in the art, and both of the filters of Hou and Jenicot have the same purpose of filtering oil fumes, therefore it has been held that rearranging parts of an invention involves only routine skill in the art.
Profughi teaches in the same field of endeavor of fryer, comprising a filter made of woven wire mesh (See fig.8, and para.0054] “Generally, the metal screen includes a woven wire mesh. FIG. 8A shows a metal screen 800 with a frame 810 and a simple woven wire mesh 820. The wire mesh creates a series of pores 825, and the wire mesh is sized to generally capture particles greater than 10 microns in diameter.); wherein an opacity of the filter element in an area projected directly beneath the heater is defined by an opacity ratio, which is a ratio of a first area to a sum of the first area and a second area, and wherein the first area is an open area occupied by an aperture from a plurality of apertures of the filter element and the second area is an area occupied by wires forming the plurality of apertures [Examiner’s note: An opacity is a parameter of a filter. This limitation is merely the definition of the opacity of a filter. Since Profughi teaches a filter is a woven wire mesh, it is inherent the filter of Profughi has certain opacity.]

    PNG
    media_image3.png
    247
    443
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    243
    507
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to replace the filter of the 

Regarding claim 12, Hou teaches a cooking apparatus (see fig.1) comprising: 
a cooking chamber (the cavity defined by outer wall 9); 
a basket (container basket 4) disposed within the cooking chamber (outer wall 9), containing food to be cooked (container basket 4 is capable to receive food.) the basket (container basket 4) comprising a bottom wall (energy storing plate 6), side walls (side wall; see the annotation of fig.1) extending upward from the bottom wall (energy storing plate 6), and an upper opening (opening; see the annotation of fig.1) defined by side walls;
a heater (heating apparatus 3) disposed above the basket (container basket 4) for heating air flowing out from the basket (container basket 4) (heating apparatus 3 is capable to heat air flowing out from container basket 4); 
a fan (main convection fan 2) and at least one air flow passage (air flow passage; see the annotation of fig.1) outside the basket (container basket 4) for circulating the heated air from the heater through the bottom wall of the basket (container basket 4) (see fig.1, main convention fan 2 is capable to circulate the heated air from heating apparatus 3 through energy storing plate 6); and 
a filter (filter screen 12) comprising (filter screen 12) an air-permeable meshed structure (filter screen 12) for retaining particles contained in the heated air flowing out from the basket (container basket 4) to prevent the retained particles from contaminating (See lines 117-119 of the translation “a filter screen is arranged above the container basket to prevent oil fume from floating upward, and the filter screen effectively prevents oil fume from floating up, and ensures the cleanliness of the fans and motors on the upper part”), the filter element (Filter 62) projected directly beneath the heater (Heater means 64).. 
Hou does not teach the filler element removably and directly latched at edges to the side walls of the food basket, the filler element extends across the upper opening of the food basket, wherein an opacity of the filter element is defined by an opacity ratio, which is a ratio of a first area to a sum of the first area and a second area, and wherein the first area is an open area occupied by an aperture from a plurality of apertures of the filter element and the second area is an area occupied by wires forming the plurality of apertures..
However, Jenicot teaches in the same field of endeavor of fryer, comprising a filter element (lid 3 with filter cartridge 2) removably and directly latched at edges to the side walls of food container (pan 1) (See fig.1, lid 3 is removably and directly the side wall of pan 1 by attaching the movable flap 4 of lid 3 to notches 7 and fixed wall 9 of the side wall of pan 1; wherein the notches 7 and fixed wall 9 are edges of the side wall of pan 1), the filler element (lid 3 with filter cartridge 2) extends across the upper opening (opening; see the annotation of fig.1) of the food basket (See fig.1, lid 3 extends across the opening of the pan 1.).
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to replace the filter of Hou with the filter removably and directly attached to food container, and extends across the opening of the food container as taught by Jenicot, in order to facilitate to clean or replace the 
Profughi teaches in the same field of endeavor of fryer, comprising a filter made of woven wire mesh (See fig.8, and para.0054] “Generally, the metal screen includes a woven wire mesh. FIG. 8A shows a metal screen 800 with a frame 810 and a simple woven wire mesh 820. The wire mesh creates a series of pores 825, and the wire mesh is sized to generally capture particles greater than 10 microns in diameter.); wherein an opacity of the filter element in an area projected directly beneath the heater is defined by an opacity ratio, which is a ratio of a first area to a sum of the first area and a second area, and wherein the first area is an open area occupied by an aperture from a plurality of apertures of the filter element and the second area is an area occupied by wires forming the plurality of apertures [Examiner’s note: An opacity is a parameter of a filter. This limitation is merely the definition of the opacity of a filter. Since Profughi teaches a filter is a woven wire mesh, it is inherent the filter of Profughi has certain opacity.]
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to replace the filter of the modification of Hou and Jenicot with a woven wire mesh filter as taught by Profughi, in order to provide a conventional filter for frying device, since a simple substitution of one known element for another to obtain predictable results invokes only routine skill in the art.

Regarding claim 14, Hou teaches air flow guide (spoiler 13) for diverting the heated air from the at least one air flow passage (air flow passage) through at least one opening (convection hole 7) in the bottom wall of the basket (container basket 4) and into contact with the food to be cooked (See fig.1, the spoiler 13is two or more protrusions, which is capable to diverting the heated air from air flow passage.).

Claims 2-3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the modification of Hou, Jenicot, and Profughi in view of Matsukura (JP 03123625) (previously cited).
Regarding claim 2, the modification of Hou, Jenicot, and Profughi does not explicitly teach the filter element has the opacity of at least 50%.
However, Matsukura teaches an air filter (Filter 10) has an opacity of at least 50% (See “Means for Solving the Problems” in the second paragraph on page 2 of the translation; the open ratio of the filter is 50-80%).
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to replace the filter element of with the modification of Hou, Jenicot, and Profughi the air filter has an opacity of at least 50% as taught by Matsukura, in order to provide a low-cost and can be used in large area (See “Problems to be Solved by the Invention”)

Regarding claim 3, Hou teaches the filter element (Filter 62) projected directly beneath the heater (Heater means 64), but the modification of Hou, Jenicot, and Profughi does not explicitly teach the filter element has the opacity of at least 50%.
However, Matsukura teaches an air filter (Filter 10) has an opacity of at least 50% (See “Means for Solving the Problems” in the second paragraph on page 2 of the translation; the open ratio of the filter is 50-80%).
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to replace the filter element of the modification of Hou, Jenicot, and Profughi with the air filter has an opacity of at least 50% as taught by Matsukura, in order to provide a low-cost and can be used in large area (See “Problems to be Solved by the Invention”)

Regarding claim 15, the modification of Hou, Jenicot, and Profughi does not explicitly teach the filter element has the opacity of at least 50%.
However, Matsukura teaches an air filter (Filter 10) has an opacity of at least 50% (See “Means for Solving the Problems” in the second paragraph on page 2 of the translation; the open ratio of the filter is 50-80%).
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to replace the filter element of the modification of Hou, Jenicot, and Profughi with the air filter has an opacity of at least 50% as taught by Matsukura, in order to provide a low-cost and can be used in large area (See “Problems to be Solved by the Invention”)

Claims 4-5 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over the modification of Hou, Jenicot, and Profughi in view of Terpstra (US 4,684,466) (previously cited).
Regarding claim 4, Hou teaches the air permeable meshed structure (filter screen 12) of the filter element comprises a plurality of apertures (filter screen 12 inherently include a plurality of apertures), but the modification of Hou, Jenicot, and Profughi does not explicitly teach the plurality of apertures with maximum outer dimensions not exceeding 1 mm by 1 mm.
However, Terpstra teaches a filter (Filter screen 7) comprising a plurality of apertures with maximum outer dimensions not exceeding 1 mm by 1 mm (See col.3, line 5-7 “a first supporting screen 11 with a larger size of mesh than the press mat, e.g. about 0.75 mm.”).
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to replace the filter element of the modification of Hou, Jenicot, and Profughi with the air filter a plurality of apertures with maximum outer dimensions not exceeding 1 mm by 1 mm as taught by Terpstra, in order to provide a desired filtering property for the filter, since changing a size and a shape of the apertures of the filter is merely a matter of design choice.

Regarding claim 5, the modification of Hou, Jenicot, and Profughi does not explicitly teach the maximum outer dimensions of the plurality of apertures are between 0.3 mm by 0.3 mm and 1 mm by 1 mm.
However, Terpstra teaches a filter (Filter screen 7) comprising a plurality of apertures with a maximum outer dimensions of the apertures are between 0.3 mm by 0.3 mm and 1 mm by 1 mm (See col.3, line 5-7 “a first supporting screen 11 with a larger size of mesh than the press mat, e.g. about 0.75 mm.”).
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to replace the filter element of the modification of Hou, Jenicot, and Profughi with the air filter a plurality of apertures with maximum outer dimensions of the apertures are between 0.3 mm by 0.3 mm and 1 mm by 1 mm as taught by Terpstra, in order to provide a desired filtering property for the filter, since changing a size and a shape of the apertures of the filter is merely a matter of design choice. 

Regarding claim 10, the modification of Hou, Jenicot, Profughi and Terpstra teaches the plurality of apertures of the meshed structure of the filter element (a metal screen 800 with a frame 810 and a simple woven wire mesh 820; see fig.8 of Profughi) are of a uniform shape (See fig.8 of Profughi, the shape of apertures of mesh 820 is uniform).

Regarding claim 11, the modification of Hou, Jenicot, Profughi, and Terpstra does not explicitly teach the plurality of apertures of the meshed structure of the filter element (a metal screen 800; of Profughi) are taken among the set of shapes defined by square, rectangular, hexagonal and regular polygonal (See fig.8 of Profughi, the shape of apertures of mesh 820  has a shape of square or rectangular.)

Claims 7, 13, 16, 18, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over the modification of Hou, Jenicot, and Profughi in view of Archer (US 2009/0158940) (previously cited)
Regarding claim 7, the modification of Hou, Jenicot, and Profughi teaches removably attach the filter element to the opposite side walls of food basket (see the rejection of claim 1), but does not explicitly teach the filter element comprises first attaching means, the food basket comprises second attaching means, and the first attaching means and the second attaching means being adapted to cooperate to removably attach the filter element to the side walls of food basket.
However, Archer teaches a cooking apparatus comprising first attaching means (latching post 16A”), a food basket (body 14”) comprises second attaching means (Locking latch 28”), and the first attaching means (latching post 16A”) and the second attaching (Locking latch 28”) means being adapted to cooperate to detachably secure a lid to the food basket (body 14”) (See fig.13-18).

    PNG
    media_image5.png
    450
    633
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add the filler of cooking apparatus of the modification of Hou, Jenicot, and Profughi with latching post and 

Regarding claim 13, the modification of Hou, Jenicot, and Profughi teaches removably latch the filter to the basket (see the rejection of claim 12), but does not explicitly teach the filter comprises first attaching means, and the side walls of the basket comprise second attaching means, the first attaching means and the second attaching means being adapted to cooperate to removably latch the filter to the basket.
However, Archer teaches a cooking apparatus comprising first attaching means (latching post 16A”), a food basket (body 14”) comprises second attaching means (Locking latch 28”), and the first attaching means (latching post 16A”) and the second attaching (Locking latch 28”) means being adapted to cooperate to detachably secure a lid to the food basket (body 14”) (See fig.13-18).
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add the cooking apparatus of the modification of Hou, Jenicot, and Profughi with latching post and locking latch, and they are adapted to cooperate to detachably secure two structure together, so that the latching post and locking latch detachably secure the filter to the food basket, in order to provide a conventional way removably attach the filter element to the opposite side walls of food basket so that easier to replace and clean the filter and the food basket. 

Regarding claim 16, Hou teaches a cooking apparatus (see fig.1) comprising: 
a cooking chamber (the cavity defined by outer wall 9); 
a basket (container basket 4) disposed within the cooking chamber (outer wall 9), and containing food to cooked (container basket 4 is capable to receive food.), the basket (container basket 4) comprising a bottom wall (energy storing plate 6), side walls (side wall; see the annotation of fig.1) extending upward from the bottom wall (energy storing plate 6), and an upper opening (opening; see the annotation of fig.1) defined by side walls; 
a heater (heating apparatus 3) disposed above the food basket (container basket 4) for heating air flowing out from the basket (container basket 4) (heating apparatus 3 is capable to heat air flowing out from container basket 4); 
a fan (main convection fan 2) and at least one air flow passage (air flow passage; see the annotation of fig.1) outside the basket for circulating the heated air the heater (heating apparatus 3) through the bottom wall of the basket (main convection fan 2 is capable to circulate the air upwards through bottom wall of basket 4); 
a filter (filter screen 12) is positioned between an upper end of the basket (container basket 4) and the heater (heating apparatus 3), the filter (filter screen 12) comprising an air-permeable meshed structure (filter screen 12) for retaining particles contained in the heated air flowing out from the basket to prevent the retained particles from contaminating the heater (See lines 117-119 of the translation “a filter screen is arranged above the container basket to prevent oil fume from floating upward, and the filter screen effectively prevents oil fume from floating up, and ensures the cleanliness of the fans and motors on the upper part”), the filter element (Filter 62) projected directly beneath the heater (Heater means 64); and 
Hou does not teach the filler element removably and directly attached to the side walls of the food basket, the filler element extends across the upper opening of the food basket, and latch mechanisms comprising projections attached to edges of the filter, levers attached to the side walls of the basket, and latch members attached to the levers for cooperating with the projections, respectively, to removably attach the filter to the side walls of the basket.
Jenicot teaches in the same field of endeavor of fryer, comprising a filter element (lid 3 with filter cartridge 2) removably and directly attached to the side walls of food container (pan 1) (See fig.1, lid 3 is removably and directly the side wall of pan 1 by attaching the movable flap 4 of lid 3 to notches 7 and fixed wall 9 of the side wall of pan 1), the filler element (lid 3 with filter cartridge 2) extends across the upper opening (opening; see the annotation of fig.1) of the food basket (See fig.1, lid 3 extends across the opening of the pan 1.).
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to replace the filter of Hou with the filter removably and directly attached to food container, and extends across the opening of the food container as taught by Jenicot, in order to facilitate to clean or replace the filter, since constructing a formerly integral structure in various elements involves only routine skill in the art, and both of the filters of Hou and Jenicot have the same purpose of filtering oil fumes, therefore it has been held that rearranging parts of an invention involves only routine skill in the art.
Profughi teaches in the same field of endeavor of fryer, comprising a filter made of woven wire mesh (See fig.8, and para.0054] “Generally, the metal screen includes a woven wire mesh. FIG. 8A shows a metal screen 800 with a frame 810 and a simple woven wire mesh 820. The wire mesh creates a series of pores 825, and the wire mesh is sized to generally capture particles greater than 10 microns in diameter.); wherein an opacity of the filter element in an area projected directly beneath the heater is defined by an opacity ratio, which is a ratio of a first area to a sum of the first area and a second area, and wherein the first area is an open area occupied by an aperture from a plurality of apertures of the filter element and the second area is an area occupied by wires forming the plurality of apertures [Examiner’s note: An opacity is a parameter of a filter. This limitation is merely the definition of the opacity of a filter. Since Profughi teaches a filter is a woven wire mesh, it is inherent the filter of Profughi has certain opacity.]
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to replace the filter of the modification of Hou and Jenicot with a woven wire mesh filter as taught by Profughi, in order to provide a conventional filter for frying device, since a simple substitution of one known element for another to obtain predictable results invokes only routine skill in the art.
Archer teaches latch mechanisms (latching post 16A”) comprising projections (latching post 16A”) attached to opposite edges a first piece (lid 16”), levers (lever 28B″) attached to the side walls of the basket (body 14”), and latch members (hook 28A″) attached to the levers (lever 28B″) for cooperating with the projections (latching post 16A”), respectively, to removably attach the first piece (lid 16”) to the side walls of the basket (body 14”).
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add the filler of cooking apparatus of the modification of Hou, Jenicot, and Profughi with latch mechanisms, levers, and latch members, and they are adapted to cooperate to detachably secure two structure together, so that latch mechanisms, levers, and latch members detachably secure the filter to the food basket, in order to provide a conventional way removably attach the filter element to the opposite side walls of food basket so that easier to replace and clean the filter and the food basket. 

Regarding claim 18, Hou teaches air flow guide (spoiler 13) for diverting the heated air from the at least one air flow passage (air flow passage) through at least one opening (convection hole 7) in the bottom wall of the basket (container basket 4) and into contact with the food to be cooked (See fig.1, the spoiler 13is two or more protrusions, which is capable to diverting the heated air from air flow passage.).

Regarding claim 21, the modification of Hou, Jenicot, and Profughi does not explicitly teach the first attaching means comprises a pair of projections formed along opposite edges of the filter element, and the second attaching means comprises a correspondingly positioned pair of latch mechanisms on the side walls of the food basket.
However, Archer teaches the first attaching means (latching post 16A”) comprises a pair of projections (latching post 16A”) formed along opposite edges of a first piece (lid 16”), and the second attaching means (locking latch 28”) comprises a correspondingly positioned pair of latch mechanisms (locking latch 28”) on the side walls of the food basket (body 14”) (See fig.13-18). 
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add the filler of cooking apparatus of the modification of Hou, Jenicot, and Profughi with latching post and locking latch, and they are adapted to cooperate to detachably secure two structure together, so that the latching post and locking latch detachably secure the filter to the food basket, in order to provide a conventional way to removably attach the filter element to the opposite side walls of food basket so that easier to replace and clean the filter and the food basket. 

Regarding claim 22, the modification of Hou, Jenicot, and Profughi does not explicitly teach each latch mechanism comprises a latch member connected to a lever, the lever being pivotally attached to one of the side walls of the food basket, and the latch member being pivotally connected to the lever between remote ends of the lever.
However, Archer teaches each latch mechanism (locking latch 28”) comprises a latch member (hook 28A″) connected to a lever (lever 28B″), the lever (lever 28B″) being pivotally attached to one of the side walls of the food basket (body 14”), and the latch member (hook 28A″) being pivotally connected to the lever (lever 28B″) between remote ends of the lever (See fig.13-18).
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add the filler of cooking apparatus of the modification of Hou, Jenicot, and Profughi with latching post and locking latch, and they are adapted to cooperate to detachably secure two structure together, so that the latching post and locking latch detachably secure the filter to the food basket, in order to provide a conventional way to removably attach the filter element to the opposite side walls of food basket so that easier to replace and clean the filter and the food basket. 

Regarding claim 23, the modification of Hou, Jenicot, and Profughi does not explicitly teach the first attaching means comprises a pair of projections formed at the opposite edges of the filter, and the second attaching means comprises a correspondingly positioned pair of latch mechanisms on the side walls of the basket.
However, Archer teaches the first attaching means (latching post 16A”) comprises a pair of projections (latching post 16A”) formed at the opposite edges of a first piece (lid 16”), and the second attaching means (locking latch 28”) comprises a correspondingly positioned pair of latch mechanisms (locking latch 28”) on the side walls of the basket (body 14”) (See fig.13-18).
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add the filler of cooking apparatus of the modification of Hou, Jenicot, and Profughi with latching post and locking latch, and they are adapted to cooperate to detachably secure two structure together, so that the latching post and locking latch detachably secure the filter to the 

Regarding claim 24, the modification of Hou, Jenicot, and Profughi does not explicitly teach each latch mechanism comprises a latch member connected to a lever, the lever being pivotally attached to one of the side walls of the basket, and the latch member being pivotally connected to the lever between remote ends of the lever.
However, Archer teaches each latch mechanism (locking latch 28”) comprises a latch member (hook 28A″) connected to a lever (lever 28B″), the lever (lever 28B″) being pivotally attached to one of the side walls of the basket (body 14”), and the latch member being pivotally connected to the lever (lever 28B″) between remote ends of the lever (See fig.13-18).
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add the filler of cooking apparatus of the modification of Hou, Jenicot, and Profughi with latching post and locking latch, and they are adapted to cooperate to detachably secure two structure together, so that the latching post and locking latch detachably secure the filter to the food basket, in order to provide a conventional way removably attach the filter element to the opposite side walls of food basket so that easier to replace and clean the filter and the food basket. 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over the modification of Hou, Jenicot, Profughi and Archer in view of Matsukura (JP 03123625) (previously cited).
Regarding claim 19, the modification of Hou, Jenicot, and Profughi and Archer does not explicitly teach the filter element has the opacity of at least 50%.
However, Matsukura teaches an air filter (Filter 10) has an opacity of at least 50% (See “Means for Solving the Problems”; the open ratio of the filter is 50-80%).
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to replace the filter element of the modification of Hou, Jenicot, and Profughi and Archer with the air filter has an opacity of at least 50% as taught by Matsukura, in order to provide a low-cost and can be used in large area (See “Problems to be Solved by the Invention”)

Regarding claim 20, the modification of Hou, Jenicot, and Profughi and Archer does not explicitly teach the filter element (Filter 62) projected directly beneath the heater (Heater means 64), but does not explicitly teach the filter element has the opacity of at least 50%.
However, Matsukura teaches an air filter (Filter 10) has an opacity of at least 50% (See “Means for Solving the Problems”; the open ratio of the filter is 50-80%).
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to replace the filter element of the modification of Hou, Jenicot, and Profughi and Archer with the air filter has an opacity of (See “Problems to be Solved by the Invention”)

Response to Arguments
Applicant’s arguments, see the section “Claim Rejections 35 U.S.C. 103” of the Remarks, filed 01/26/2022, with respect to the rejection(s) of claim(s) 1, 12 and 16 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hou, Jenicot, and Profughi for claims 1 and 12, and Hou, Jenicot, Profughi and Archer for claim 16 as shown the rejection above.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRIS Q LIU/Examiner, Art Unit 3761